 

FlLED

AWN
UNITED STATES DISTRICT C

cLEaK. u.s. msch couaT
SOUTHERN DISTRICT ()F CAL FMN omch oF cAuFoRNlA

 

AO 245B (CASD Rev. l/ 19) Judgment in a Criminal Case

 

 

 

 

 

 

 

BY DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November l, 1987)

FERNANDO FERNANDEZ-HERNANDEZ (l)
Case Number: 3118-CR-05405-GPC

Thomas Paul Matthews
Defendant`s Attomey

USM Number 28991-008

E _

THE DEFENDANTZ

pleaded guilty to count(s) l of the Information

 

[:] was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
8:1326(A), (B) - Attempted Reentry Of Removed Alien (Felony) l
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

\:l The defendant has been found not guilty on count(s)

 

[:\ Count(S) is dismissed on the motion of the United States.

g Assessment : $lO0.00 - Waived

E] JVTA Assessment*: $

*Justice for Victims of Trafflcking Act of 2015, Pub. L. No. l 14-22.

§ Fine Waived [| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

Anril l9. 2019

Date of(lnposition of Sentence :

HON. GoNZALo P. CU`RI"EL\,
UNITED sTATES DISTRICT JUDGE

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FERNANDO FERNANDEZ-HERNANDEZ (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-05405-GPC
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
12 months as to count l

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The Court recommends placement in a medical facility in Arizona that would be able to treat the
defendant’s hepatitis B & C condition.

lZ|:|

\:| The defendant is remanded to the custody of the United States Marshal.

[| The defendant must surrender to the United States Marshal for this district:
[l at A.M. on

 

 

|:| as notified by the United States Marshal.
m The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|:| on or before
[l as notified by the United States Marshal.
[:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3118-CR-05405-GPC

